Citation Nr: 9907424	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a tear of the medial meniscus and anterior 
cruciate ligaments of the right knee (right knee disability), 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently rated as 10 percent disabling 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the veteran's 
claims for increased disability ratings for his right knee 
disability and lumbosacral strain, both of which are 
currently rated as 10 percent disabling. 

The veteran personally appeared and presented testimony at a 
November 1998 Board hearing, held before the undersigned 
Board Member in Washington, D.C.  


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required. 

The veteran testified that he had recently been seen twice by 
a private orthopedic physician, Michael Dolecki, M.D.  The 
claims file contains a single February 19, 1997 examination 
report prepared by Dr. Dolecki, which indicates the veteran 
was seen by Dr. Dolecki only once up to that time. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to examinations for, or 
treatments of, the veteran's right knee 
disability and lumbosacral strain, 
performed by Dr. Dolecki after February 
19, 1997. 

2.  When the requested development has 
been completed, the RO should again 
decide the veteran's claims for 
increased disability ratings.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case 
notifying him of the RO's decision, 
informing him of his appellate rights, 
and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


